319 P.2d 216 (1957)
DENVER BUICK, Inc., a Colorado Corporation; Mollie Cohan, Lou Cohan, and Salco Corporation, a Colorado Corporation, Plaintiffs in Error,
v.
The CITY AND COUNTY OF DENVER, a Municipal Corporation; Rolland L. Mapelli, George Cavender, William E. Fior, Paul Harrington, Edward Mapel, Elvin R. Caldwell and Joe Ciancio, Jr., Individually, as Members of the Council of the City and County of Denver and as the Council of the City and County of Denver; Thomas G. Currigan, as Auditor of the City and County of Denver; C. M. Hill, Manager of Revenue and Ex-Officio Treasurer of the City and County of Denver; and F. W. Dodge Corporation, a Corporation Organized and Existing Under and by Virtue of the Laws of the State of New York, Defendants in Error.
No. 18130.
Supreme Court of Colorado. En Banc.
December 16, 1957.
Theodore Epstein, Creamer & Creamer, Denver, for plaintiffs in error.
John C. Banks, Earl T. Thrasher, Hans W. Johnson, Denver, for defendants in error.
SUTTON, Justice.
Plaintiffs in error, plaintiffs in the District Court, sought to enjoin the city and its officers from (1) enacting a certain proposed zoning ordinance; (2) publishing or paying for the publication of said ordinance; and (3) to enjoin the defendant, F. W. Dodge Corporation (publisher of The Daily Journal, a legal newspaper), from publishing said ordinance or receiving compensation for such publication.
It now abundantly appears from the record, from the briefs, from oral arguments and admissions made to this court at the time of oral arguments by counsel representing all parties hereto, that said ordinance has long since been enacted, published, costs of publication paid by the city and accepted by F. W. Dodge Corporation; further, that the legality of said ordinance is now being tested by the plaintiffs in error in Civil Action No. B 13644 in the Denver District Court.
The plaintiffs in error have urged several points for reversal that could involve a determination of public rights or interests under conditions which may be repeated in the future. Though such circumstances have been held to deny the *217 status of mootness we do not believe this to be such a case. See 1 C.J.S. Actions § 17, subsec. d, pp. 1017-1018, and Parker v. People ex rel. Woods, 135 Colo. 206, 309 P.2d 605. Here a reversal would accomplish nothingthat which was sought to be restrained has been done. Affirmance accomplishes nothing that has not already been accomplished by the judgment of the trial court. See Londoner v. City and County of Denver, 52 Colo. 15, 119 P. 156, and Wendell v. City of Peoria, 274 Ill. 613, 113 N.E. 918.
The writ of error is dismissed.